USCA4 Appeal: 21-7006      Doc: 32         Filed: 04/18/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7006


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        CHRISTOPHER REED, JR.,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. Louise W. Flanagan, District Judge. (7:17-cr-00138-FL-1)


        Submitted: April 14, 2022                                         Decided: April 18, 2022


        Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Rudolph A. Ashton, III, DUNN PITTMAN SKINNER & CUSHMAN,
        PLLC, New Bern, North Carolina, for Appellant. Michael F. Easley, Jr., United States
        Attorney, David A. Bragdon, Assistant United States Attorney, Kristine L. Fritz, Assistant
        United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
        North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7006      Doc: 32          Filed: 04/18/2022     Pg: 2 of 2




        PER CURIAM:

               Christopher Reed, Jr., appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A) motions for compassionate release. We review a district court’s order

        granting or denying a compassionate release motion for an abuse of discretion. United

        States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating standard of review), cert. denied, 142

        S. Ct. 383 (2021). We have reviewed the record and conclude that the district court did

        not abuse its discretion. The court denied Reed’s motions after concluding that he

        demonstrated extraordinary and compelling reasons, discussing the applicable 18 U.S.C.

        § 3553(a) factors, and sufficiently explaining the reasons for the denial. See United States

        v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing amount of explanation required

        for denial of compassionate release motion). We therefore affirm the district court’s order.

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                         AFFIRMED




                                                      2